PROB 12C
(4/17)

                                United States District Court
                                                    for
                                       District of New Jersey
 Amended Petition for Warrant or Summons for Offender Under Supervision
Name of Offender: Nicholas L. Layton                                       Docket Number: 12-00225-001
                                                                                 PACTS Number: 60991

Name of Sentencing Judicial Officer:       THE HONORABLE PETER G. SHERIDAN
                                           SENIOR UNITED STA TES DISTRICT JUDGE

Date of Original Sentence: 08/27/2012

Original Offense:     Count One: Narcotics - Possession with Intent to Distribute more than 5 Grams of
                      Methamphetamine

Original Sentence: 48 months imprisonment, 60 months supervised release

Special Condition_s: Substance Abuse Testing, Alcohol Treatment, Drug Treatment, Financial Disclosure,
Life Skills Counseling, Emp. Restriction, Special Assessment

Type of Supervision: Supervised Release                       Date Supervision Commenced: 12/21/2015

Assistant U.S. Attorney: Michelle Gasparian, 402 East State Street, Room 430, Trenton, New Jersey
08608, ( 609) 989-2190

Defense Attorney: George R. Saponaro, Esq., The Newbold House, 27 Cedar Street, Mount Holly, New
Jersey 08060, (609) 518-1256


                                    PETITIONING THE COURT

17   To issue a warrant
r    To issue a summons

The probation officer believes that the offender has violated the following condition(s) of supervision:

 Violation Number         Nature of Noncompliance
                          The offender has violated the mandatory supervision condition which states 'You
                          must not unlawfully possess a controlled substance.'

                          On December 17, 2018, Mr. Layton was stopped for the traffic violation of
                          following too closely by law enforcement officials in Crawford County,
                          Arkansas. Following this traffic stop, Mr Layton was arrested by Arkansas State
                          Troopers and charged with being in possession of 7. 7 pounds of
                          methamphetatnine after the drugs were fo~nd in a car which he had rented.

           2              The offender has violated the standard supervision condition which states 'You
                          must not knowingly leave the federal judicial district where you are
                          authorized to reside without first getting permission from the Court or the
                          probation officer.'
                                                                      Prob 12C-page 2
                                                                     Nicholas L. Layton




    Mr. Layton's arrest occurred while he was in Arkansas. He did not have
    permission to leave the District of New Jersey to travel to Arkansas. His business
    in Arkansas remains unknown.

3   The offender has violated the standard supervision condition which states 'You
    must not own, possess, or have access to a tirear01, amnrnnition, destructive
    device, or dangerous weapon (i.e., anything that was designed, or was
    modified for, the specific purpose of causing bodily injury or death to
    another person such as nunchakus or tasers).'

    On July 22, 2019, the probation office received information from the New Jersey
    State Police that there had recently been a raid on this offender's residence, as
    well as one of his storage trailers. Both the residence and the trailer contained
    various contraband items, including a total of five assault rifles (three of which
    have been identified as "ghost guns'' and are unable to be traced), traces of
    methamphetamine, and various explosive devices.

4   The offender has violated the standard supervision condition which states 'You
    must live at a place approved by tile probation officer. If you plan to change
    where you live or anything about your living arrangements (such as the
    people you live with), you must notify the probation officer at least 10 days
    before tbe change. If notifying the probation officer in advance is not possible
    due to unanticipated circumstances, you must notify the probation officer
    within 72 hours of becoming aware of a change or expected change.'

    On July 22, 2019, when the probation office was informed of the raid which was
    conducted on the offender's residence, the residence of note was at the address of
    54 White Street in Mt. Holly, New Jersey. This was not a residence ever shared
    with the probation office and was not the offender's address of record.

5   The offender has violated the standard supervision condition which states 'After
    initially reporting to tbe U.S. Probation Office, you will receive instructions
    fro01 the Court or the probation officer about how and when you must report
    to the probation officer, and you must report to the probation officer as
    instructed.'

    Following attempts to reach out to the offender with instructions to report, there
    has been no response from the offender and his current whereabouts are unknown.

6   The offender has violated the mandatory supervision condition which states 'You
    must not unlawfully possess a controlled substance.

    According to the New Jersey State Police, at least three controlled drug purchases
    were made successfully from the offender for methamphetamine.
                                                                                       Prob 12C-page 3
                                                                                      Nicholas L. Layton




                               I declare under penalty of perjury that the foregoing is true and correct.

                                                               By: Shawn M Leakan
                                                                    U.S. Probation Officer
                                                               Date: 07/22/2019

THE COURT ORDERS:

K   The Issuance of a Warrant
r   The Issuance of a Summons. Date of Hearing: _ _ _ _ . (as recommended by Probation)
r   No Action
C Other




                                                               Signature ot udicial Officer
                                                               n>y'    ~1#1/""4,'4.. /1.!A/ Gr . j ' ~ cl-
